Case 2:19-mj-00076 Document 7 Filed 10/16/19 Page 1 of 1 PagelD #: 57

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA =
CHARLESTON

IN RE: | CRIMINAL NO. 2:19-MJ-0076
ALL FUNDS ON DEPOSIT IN ACCOUNT ENDING
IN 4477, HELD BY TACTICAL SOLUTIONS GROUP LLC,

DBA OVERWATCH LOCATED AT
FIRST COMMUNITY BANK IN DANIELS, WV

Upon consideration of the United States Motion to Unseal, it is hereby
ORDERED that the seizure warrant application, affidavit and attached documents in this

matter be unsealed.
amen, “CAH t 2016

Hw J.

HONORABLE DWANE L. TINSLEY
UNITED STATES MAGISTRATE JUDGE

 

 
  
  
  
